--------------------------------------------------------------------------------

Exhibit 10.3


FOURTH AMENDMENT TO EMPLOYMENT AND
NON-COMPETITION AGREEMENT


This Fourth Amendment is made on the 14th day of April 2011, by and between
DAVID M. DeMEDIO ("DeMedio"), and USA TECHNOLOGIES, INC., a Pennsylvania
corporation ("USA").
 
Background
 
USA and DeMedio entered into an Employment And Non-Competition Agreement dated
April 12, 2005, a First Amendment thereto dated May 11, 2006, a Second Amendment
thereto dated  March 13, 2007, and a Third Amendment thereto dated September 22,
2008, and USA has issued a letter to DeMedio dated September 14, 2009
(collectively, the "Employment Agreement"). As more fully set forth herein, the
parties desire to amend the Employment Agreement in certain respects.
Agreement
 
NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:
 
1.           Amendments.


A. Subsection (a) of SECTION 1. Employment of the Employment Agreement is hereby
deleted and the following new subsection (a) substituted in its place:
 
(a)           USA shall employ DeMedio as Chief Financial Officer commencing on
the date hereof and continuing through June 30, 2014 (the "Employment Period"),
and DeMedio hereby accepts such employment. Unless terminated by either party
hereto upon at least 90-days notice prior to the end of the original Employment
Period ending June 30, 2014, or prior to the end of any one year extension of
the Employment Period, the Employment Period shall not be terminated and shall
automatically continue in full force and effect for consecutive one year
periods.
 
B.           Subsection (f) of SECTION 2. Compensation and Benefits of the
Employment Agreement is hereby deleted and the following new subsection (f)
substituted in its place:


(f)           On the date of the execution and delivery by each of USA and
DeMedio of this Fourth Amendment, USA shall issue to DeMedio 25,000 shares of
Common Stock in recognition of DeMedio’s dedicated and valuable service to USA
and extending the term of his Employment Agreement. These shares shall be vested
1/3 upon signing, 1/3 after one year of signing and 1/3 after two years of
signing. The shares shall be issued pursuant to USA’s 2010 Stock Incentive Plan
and shall be registered under the Securities Act of 1933, as amended, pursuant
to a Form S-8 Registration Statement.


DeMedio acknowledges that the issuance of the shares will represent taxable
income to him and that he (and not USA) shall be responsible for the payment of
any and all income or other taxes (including any withholding tax obligations of
USA) attributable to the issuance of the shares. Not later than the business day
following the date on which the shares are included in the taxable income of
DeMedio, DeMedio shall satisfy USA’s withholding tax obligations in connection
with such shares by either (a) the delivery by DeMedio to USA of a cash payment
equal to the amount of the withholding tax obligations, or (b) the assignment
and transfer by DeMedio to USA of that number of shares of Common Stock (which
may consist of the vested shares issued hereunder as a bonus to DeMedio or any
other shares of Common Stock owned by DeMedio) having a value equal to the
withholding tax obligations required to be withheld by law, or (c) such other
payment method that shall be satisfactory to USA.


 
 

--------------------------------------------------------------------------------

 
 
2.           Modification.  Except as otherwise specifically set forth in
Paragraph 1, the Employment Agreement shall not be amended or modified in any
respect whatsoever and shall continue in full force and effect.
 
3.           Effective Time.  The amendments to the Employment Agreement made in
Paragraph 1 hereof shall be effective from and after the date hereof.
 
IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment on
the day and year first above written.



 
/s/David M. DeMedio
DAVID M. DEMEDIO
     
USA TECHNOLOGIES, INC.
       
   By:
/s/George R. Jensen, Jr.
    George R. Jensen, Jr.,
Chief Executive Officer




--------------------------------------------------------------------------------